ORDER

PER CURIAM.
Nicholas Goetz (Defendant) appeals from a judgment entered in the Circuit Court of Cape Girardeau following his conviction of child molestation in the first degree. Defendant claims that the trial court erred in denying his motion to suppress and admitting statements he made to police officers after he unequivocally invoked his right to counsel.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential valúe. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).